United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS BASE, Camp LeJeune, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert V. Lucas, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2256
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 8, 2008 appellant, through counsel, filed a timely appeal of an October 4,
2007 merit decision of the Office of Workers’ Compensation Programs, denying her claim for a
schedule award and July 28, 2008 nonmerit decision, denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant sustained permanent impairment of the right leg
due to her accepted employment injury; and (2) whether the Office properly denied appellant’s
request for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 26, 2004 appellant, then a 47-year-old contract surveillance specialist,
fractured her right ankle when she slipped on a mat and fell. The Office accepted the claim for a
right ankle fracture, trimalleolar and authorized open reduction and fixation surgery of the ankle

fracture, which was performed on September 3, 2004. Appellant stopped work on August 26,
2004, returned to part-time light-duty work on April 11, 2005 and to full-time work with
restrictions on January 9, 2006. She returned to her date-of-injury job on March 1, 2006.
In January 12, 2005 progress notes, Dr. Joel C. McClurg, a treating Board-certified
orthopedic surgeon, diagnosed hyperreflexia, status post open reduction and internal fixation
surgery with slow return of function and low back pain due to abnormal gait. A physical
examination revealed full bilateral lower extremity range of motion. Dr. McClurg reported good
range of motion in February 9, 2000 progress notes. He also noted that appellant continued to
have pain symptoms unsupported by objective evidence. On January 3, 2006 Dr. McClurg
reported that appellant lacked “dorsi-flexion of the ankle, though it has improved in the interim.”
On July 7, 2006 appellant filed a claim for a schedule award. In July 6, 2006 report,
Dr. McClurg concluded that she had a 29 percent whole person permanent impairment. A
physical examination revealed an antalgic gait. Using Table 17-5, page 529 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
Dr. McClurg stated that appellant had a 15 percent whole person impairment based upon her gait
abnormality. He stated that she had Grade 4 decreased ankle strength and flexor-extensor
eversion and inversion (Table 17-8, page 532) which resulted in a 16 percent impairment using
Table 604. Dr. McClurg combined the gait abnormality and strength impairment ratings to find
29 percent whole person impairment.
On October 20, 2006 the Office medical adviser reviewed Dr. McClurg’s July 6, 2006
report and concluded that the impairment rating was incorrect. He noted that Table 17-2
provides that impairments for muscle strength and for gait cannot be combined with loss of
motion impairment. The Office medical adviser recommended an objective measurement of
range of motion to calculate any permanent impairment.
In a letter dated October 24, 2006, the Office informed Dr. McClurg that the Federal
Employees’ Compensation Act does not provide for whole person impairments. It also noted
that range of motion impairment could not be combined with gait impairments and requested that
he provide objective range of motion measurements for the right ankle.
On February 20, 2007 Dr. McClurg stated that appellant had “preserved [range] [of]
[motion].”
In a February 28, 2007 report, the Office medical adviser determined that appellant had
no permanent impairment based upon her normal ankle range of motion.
On June 18, 2007 the Office received Dr. McClurg’s response to its October 24, 2007
letter requesting objective range of motion measurement for her right ankle. Dr. McClurg noted
that not all patients fit neatly within the A.M.A., Guides and opined that she had 16 percent
impairment.
By decision dated July 18, 2007, the Office denied appellant’s claim for a schedule
award.

2

On August 2, 2007 the Office received appellant’s request for reconsideration. In a
July 26, 2007 report, Dr. McClurg reiterated that she had a 16 percent permanent impairment of
the right leg, which he based on his knowledge of fractures and dislocations. He noted that the
A.M.A., Guides were only guidelines and that his impairment rating was an honest and true
opinion of her disability.
By decision dated October 4, 2007, the Office denied modification of the July 18, 2007
decision.
In a letter dated March 7, 2008, appellant’s counsel requested reconsideration. In a
March 6, 2008 report, Dr. Mark E. Easley, a treating Board-certified orthopedic surgeon,
diagnosed post-traumatic ankle arthritis. A physical examination revealed 10 degrees
dorsiflexion, 30 degrees plantar flexion, mild ankle swelling and tenderness along the anterior
ankle joint.
On March 17, 2008 the Office received a March 5, 2008 report by Dr. Easley, in which
he noted that appellant had ankle range of motion of 30 degrees flexion and 20 degrees
extension.
In a July 28, 2008 nonmerit decision, the Office denied appellant’s request for
reconsideration, finding that as she did not raise any substantive legal questions or include new
and relevant evidence her request was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
The Act1 provides compensation for both disability and physical impairment. Disability
means the incapacity of an employee, because of an employment injury, to earn the wages the
employee was receiving at the time of injury.2 In such cases, the Act compensates an employee
for loss of wage-earning capacity. In cases of physical impairment the Act, under section
8107(a), compensates an employee, pursuant to a compensation schedule, for the permanent loss
of use of certain specified members of the body, regardless of the employee’s ability to earn
wages.3
As a claimant seeking compensation under the Act has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, it is thus the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of his or her employment injury
entitling him or her to a schedule award.4 The evidence generally required to establish causal
1

5 U.S.C. §§ 8101-8193.

2

C.S., 59 ECAB ___ (Docket No. 08-736, issued September 3, 2008); Lyle E. Dayberry, 49 ECAB 369 (1998).

3

B.K., 59 ECAB ___ (Docket No. 07-1545, issued December 3, 2007); see also Renee M. Straubinger, 51 ECAB
667 (2000).
4

See D.H., 58 ECAB ___ (Docket No. 06-2160, issued February 12, 2007); Veronica Williams, 56 ECAB
367 (2005).

3

relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between her current condition and the
employment injury.5 The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury and must explain from
a medical perspective how the current condition is related to the injury.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a right ankle fracture in the performance of
duty on August 26, 2004. Appellant underwent an open reduction and internal fixation of right
ankle on September 3, 2004. She filed a claim for a schedule award on July 7, 2006 and has the
burden to establish by the weight of the medical evidence that her injury caused permanent
impairment to her right leg.
On July 6, 2006 Dr. McClurg found that appellant had a 15 percent whole person
permanent impairment due to gait abnormality using Table 17-5 and a 16 percent whole person
impairment due to decreased muscle strength using Table 604 resulting in a total 29 percent
whole person impairment. The Board notes that a schedule award is not payable for an
impairment of the whole person.7 Dr. McClurg provided no explanation as to how he arrived at
his impairment rating for appellant’s decreased right ankle muscle strength. In response to the
Office’s request for clarification, he stated that the A.M.A., Guides are just guidelines and that he
believed that appellant had a 16 percent impairment of the right leg. Dr. McClurg did not
provide any explanation as to the factors on which he based his rating for appellant’s decreased
muscle strength. He did not utilize the A.M.A., Guides or identify the table or tables utilized or
explain why they were otherwise inapplicable. The Board precedent is well settled that, when an
attending physician’s report gives an estimate of impairment but does not address how the
estimate was reached based upon the A.M.A., Guides, the Office may rely on a medical adviser
or consultant where he or she has properly applied the A.M.A., Guides.8
The Office medical adviser properly reviewed the medical record and found no basis for
a rating impairment of the right leg. He noted that Dr. McClurg reported normal ankle range of
motion. The medical adviser properly concluded that, as there was no medical evidence of
impairment to the right lower extremity resulting from the accepted conditions, there was no
ratable impairment in this case.
Appellant did not submit sufficient medical evidence to establish that she sustained a
permanent impairment to a specified member, organ or function of the body listed in the Act or
its implementing regulations. The medical evidence of record supports that she has no right

5

Manuel Gill, 52 ECAB 282 (2001).

6

Yvonne R. McGinnis, 50 ECAB 272 (1999).

7

D.H., supra note 4; Marilyn S. Freeland, 57 ECAB 607 (2006) (the Act does not authorize schedule awards for
permanent impairment of “the whole person”).
8

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

4

lower extremity impairment. The Board finds that appellant is not entitled to a schedule award
as a result of her employment-related accepted ankle fracture.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,9
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.10 To be entitled to a merit review of an Office decision,
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.11 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.12
ANALYSIS -- ISSUE 2
On March 6, 2008 appellant’s counsel disagreed with the Office’s October 4, 2007
decision, which denied her claim for a schedule award. The relevant issue in this case is whether
appellant has established that she sustained a permanent impairment to her right ankle, causally
related to the August 26, 2004 employment injury.
Appellant did not contend that the Office erroneously applied or interpreted a specific
point of law or advanced a relevant legal argument not previously considered by the Office.
However, she submitted reports dated March 5 and 6, 2008 from Dr. Easley. Although the
reports of Dr. Easley are new, they are not relevant to the issue in this case as he provided no
impairment rating or findings. He provided findings on examination in both reports; however, he
did not address the history of injury or explain whether his findings were related to the
August 26, 2004 employment injury. These reports are not relevant to the issue of whether
appellant sustained permanent impairment of her right ankle as they do not provide any rating of
impairment. The Board has held that the submission of evidence that does not address the
particular issue involved does not constitute a basis for reopening a case for further merit
review.13
The evidence submitted by appellant does not satisfy the third criterion noted above, for
reopening a claim for merit review. Appellant has not shown that the Office erroneously applied
or interpreted a specific point of law or advanced a relevant legal argument not previously
9

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(1)-(2). See C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008).

11

Id. at § 10.607(a). See A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

12

R.M., 59 ECAB ___ (Docket No. 08-734, issued September 5, 2008).

13

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB 116 (2000).

5

considered by the Office. As she did not meet any of the regulatory requirements, the Board
finds that the Office properly denied merit review.14
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
The Board also finds that the Office properly denied appellant’s request for a merit review of her
claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 28, 2008 and October 4, 2007 are affirmed.
Issued: July 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

See James E. Norris, 52 ECAB 93 (2000).

6

